DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Due to communications filed 11/18/21, the following is a final office action. Claims 1, 2, 4, 8-11, 1416-17, 20 are amended.  Claim 6 is cancelled.   Claims 1-5, and 7-20 are pending in this application and are rejected as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 4, 7, 8-10, 14, 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arias (US 7546947), and further in view of Carlson et al US 20100082467 A1).
As per claim 1, Arias discloses:

receiving, from a user device associated with a first user, a request for performing a transaction using a gift ticket, (Col. 13, lines 45-65: “In yet another embodiment of the present multi-function transaction processing system 10, the transaction that is facilitated by the authorization code may include a gift card 

determining, using ticket information obtained from the request received, whether the gift ticket is approved to perform a purchase associated with the transaction, (Col. 13, line 65-col. 14, line 3, “In this regard, the authorization code provided by the consumer may authorize a specific defined amount corresponding to the desired purchase or may authorize a number of purchases up to the defined value of the user account associated with the authorization code”)

determining, that the purchase satisfies the limitation on the use of the gift ticket specified by a level… ((21) Then preferably pending entry of a satisfactory payment authority, either by the attendant at the first data entry facility 24 or the customer at either the first or second, customer data entry facilities 24, 24' the purchase can be processed and the customer account defined by the control processor 40…; (30) As mentioned, although a variety of different transactions may be achieved in connection with the issued authorization code, in one embodiment of the present invention the transaction that is facilitated by the authorization code includes a telephony communication. As a result, pre-paid service is established and an extent of the telephony communication(s) available is limited by the defined value and type of user account associated with the authorization code; (32) …the transaction that is facilitated by the authorization code may include a gift card purchase…In such an embodiment, the amount of the purchases of products or services that may be facilitated utilizing the authorization code is limited by the defined value of the user account associated with the authorization code…if a consumer desires to make an Internet purchase, the consumer will be able to communicate the authorization code to a participating merchant. In this regard, the authorization code provided by the consumer may authorize a specific defined amount corresponding to the desired purchase or may authorize a number of purchases up to the defined value of the user account associated with the authorization code. As such, the control processor 40 is further structured to authorize the purchase in accordance with the authorization code and the associated account value without the need to provide access to personal information associated with the user making the purchase);

authorizing the purchase using the gift ticket, Col. 13, line 65-col. 14, line 3, Col. 14, lines 2-6, “as such, the control processor 40 is further structured to authorize the purchase in accordance with the authorization code”).

The following is inherent with the system of Arias since Arias discloses a multi-function transaction processing system that includes a transaction processor communicatively associated with a control processor, since the control of the overall system by the processor would not be possible without a memory to store the instructions for control operations, and would also not be possible without reading instructions to perform the control operations:

a non-transitory memory storing instructions; one or more hardware processors coupled to the non- transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations.

Arias does not disclose the following limitations, however, Carlson et al discloses:

determining that an ad hoc account was established at a time associated with when the gift ticket was generated, wherein the ad hoc account anonymizes account information
associated with a second user, (Carlson et al: [0026] Embodiments of the present invention further allow a Payee to register as an ad hoc user of the system. An ad hoc user of the system is not required to maintain an account on the system and the information provided to the system may be used for a single transaction only. For example, a Payee may register with the system as an ad hoc user and specify a transaction account to receive the funds that will be requested. Once the transaction is complete, and the funds have been received, the system can remove all of the information regarding the transaction, including from whom payment was requested, the contents of the invoice sent, and the transaction account into which funds were deposited;  [0028] Once a Payee has registered as an ad hoc user, prepared an invoice to be sent to a Payor, and provided contact information for the Payor, the system can send the invoice to the Payor….An example of such an account could be a credit card account, a debit card account, a gift card account,);

identifying a level of security for use of the gift ticket based on the ad hoc account wherein the determining is based in part on a limitation on the use of the gift ticket specified by the level of security/ determining, that the purchase satisfies the limitation on the use of the gift ticket specified by the level of security, (Carlson et al: [0026], For example, a Payee may register with the system as an ad hoc user and specify a transaction account to receive the funds that will be requested. Once the transaction is complete, and the funds have been received, the system can remove all of the information regarding the transaction, including from whom payment was requested, the contents of the invoice sent, and the transaction account into which funds were deposited. This provides the Payee with an increased level of security and privacy because any of the information regarding the transaction is only stored as long as necessary to complete the transaction. Furthermore, as mentioned above, the Payee may have multiple transaction accounts and allowing a user to specify the account to receive funds on a per transaction basis..).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Carlson et al in the systems of Aria, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, Arias discloses:

wherein the ticket information is associated with account information of the first user, (Claim 14 said user account comprises a gift card purchase account; Col. 13, lines 45-57, Description Paragraph - DETX (32): In yet another embodiment of the present multi-function transaction processing system 10, the transaction that is facilitated by the authorization code may include a gift card purchase. Specifically, the gift card or other purchase transaction may be facilitated either instead of or in addition to one or more other transactions such as the telephony communication. As such, it is recognized that one or more authorization codes may be provided to a consumer in connection with one or more payment authorities at the transaction terminal 20. In such an embodiment, the amount of the purchases of products or services that may be facilitated utilizing the authorization code is limited by the defined value of the user account associated with the authorization code).

As per claim 7, Arias discloses:

wherein a funding source for the transaction depends, at least in part, on an item for purchase, (col. 10, lines 24-44, Looking to the second portion 55 of the card assembly 50, if included, among other items, it preferably includes promotional materials disposed or depicted thereon. Specifically, the promotional materials may include coupons, advertisements and/or a variety of other promotional articles which may be attractive to a consumer, or which a merchant may wish to promote to consumers obtaining an authorization code for a desired transaction. As such, the merchant, distributor or other individuals associated with the transaction terminal 20 may, if desired, achieve an additional source of revenue through payments or offsets from the source(s) of the coupons and or advertisements depicted by the second portion 55 of the card assembly 50. This also, provides an added value to the consumer of the card assembly 50 through the additional promotional items, discounts and the like, thereby adding increased incentive to purchase such a card assembly over other competing products. Of course the added value may merely be to the issuing or redemption or a third party merchant that is promoting their brand name or logo on the first or second portions of the card, either for an added fee or as an identifier as part of the normal transaction).

As per claim 8, Arias discloses:

creating the ad hoc account that provides funds for the gift ticket, (col. 12, lines 14-46, In other embodiments, however, when an authorization code is desired for supporting another, typically subsequent transaction, the control processor 40 defines the user account. Along these lines, it is noted that when the control processor 40 defines a user account, a new user account may be provided in connection with each authorization code, or in some instances, an existing user account may be utilized, such as by re-filling. In either instance, however, each user account is associated with a specific type of account, such as a specific calling/card plan or redemption merchant, and includes its defined value, whether the defined value begins at zero with the formation of a new user account or is at a defined amount already. The control processor 40 then adds to that defined value or selects a defined value in accordance with an amount defined at least by an authorized payment authority received from the transaction processor in connection with that user account. For example, if payments for point of sale purchases are not involved and a consumer's sole purpose is to obtain an appropriate authorization code for a new user account, or merely to add to an existing user account, a substantial component, if not all of the payment authority will usually be the value of the user account. In this regard, it is recognized that processing fees, service fees and the like may be deducted, such that a payment authority for a certain amount will not precisely correspond to the value added to the user account. Conversely, in connection with certain promotions, the value of the user account may be increased by an amount greater than the actual payment authority, such as in connection with an incentive plan where a payment authority of a certain larger amount entitles the consumer to a greater value increase to the user account (i.e. a $20 purchase gives $25 worth of credit).

As per claim 9, Arias discloses:

receiving, from a user device, a request for performing a purchase using a gift card, (Col. 13, lines 45-65: “In yet another embodiment of the present multi-function transaction processing system 10, the transaction that is facilitated by the authorization code may include a gift card purchase...it is recognized that one or more authorization codes may be provided to a consumer in connection with one or more payment authorities at the transaction terminal 20. In such an embodiment, the amount of the purchases of products or services that may be facilitated utilizing the authorization code is limited by the defined value of the user account associated with the authorization code... The remote transaction processor is structured to receive the authorization code from the user in connection with a purchase, and as an alternate means of payment for the purchase. For example, if a consumer desires to make an Internet purchase, the consumer will be able to communicate the authorization code to a participating merchant).

determining, using card information obtained from the request received, a purchasing power associated with the gift card, wherein the purchasing power is a predetermined monetary amount established in the ad hoc account, (Col. 13, lines 54-57, “In such an embodiment, the amount of the purchases of products or services that may be facilitated utilizing the authorization code is limited by the defined value of the user account associated with the authorization code...”; Col. 13, line 65-col. 14, line 3, “In this regard, the authorization code provided by the consumer may authorize a specific defined amount corresponding to the desired purchase or may authorize a number of purchases up to the defined value of the user account associated with the authorization code”);

in response to  determining that the purchasing power satisfies a limitation on the gift card associated with the level of security, authorizing the purchase using the gift card, (Col. 13, line 65-col. 14, line 3, In this regard, the authorization code provided by the consumer may authorize a specific defined amount corresponding to the desired purchase or may authorize a number of purchases up to the defined value of the user account associated with the authorization code; Col. 14, lines 2-6, “as such, the control processor 40 is further structured to authorize the purchase in accordance with the authorization code”).

Arias does not disclose the following limitations, however, Carlson et al discloses:

determining that an ad hoc account was established at a time associated with when the gift ticket was generated, wherein the ad hoc account anonymizes account information associated with a second user, (Carlson et al: [0026] Embodiments of the present invention further allow a Payee to register as an ad hoc user of the system. An ad hoc user of the system is not required to maintain an account on the system and the information provided to the system may be used for a single transaction only. For example, a Payee may register with the system as an ad hoc user and specify a transaction account to receive the funds that will be requested. Once the transaction is complete, and the funds have been received, the system can remove all of the information regarding the transaction, including from whom payment was requested, the contents of the invoice sent, and the transaction account into which funds were deposited;  [0028] Once a Payee has registered as an ad hoc user, prepared an invoice to be sent to a Payor, and provided contact information for the Payor, the system can send the invoice to the Payor….An example of such an account could be a credit card account, a debit card account, a gift card account,);

based on the ad hoc account, identifying a level of security for use of the gift card, (Carlson et al: [0026], For example, a Payee may register with the system as an ad hoc user and specify a transaction account to receive the funds that will be requested. Once the transaction is complete, and the funds have been received, the system can remove all of the information regarding the transaction, including from whom payment was requested, the contents of the invoice sent, and the transaction account into which funds were deposited. This provides the Payee with an increased level of security and privacy because any of the information regarding the transaction is only stored as long as necessary to complete the transaction. Furthermore, as mentioned above, the Payee may have multiple transaction accounts and allowing a user to specify the account to receive funds on a per transaction basis..).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Carlson et al in the systems of Aria, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, Arias discloses:

further comprising determining items approved for purchase with the gift card based on the level of security, (Col. 1, lines 51-58, Typically, these conventional credit/debit card transaction terminals are linked to an affiliated service so as to provide for the approval of a particular transaction, thereby facilitating payment to the merchant. Such traditional transaction terminals are, however, limited to providing authorization for a particular purchase in lieu of a cash payment for products or services that are normally offered by the merchant).

As per claim 14, Arias discloses:

wherein the purchasing power is modifiable by the user, (col. 12, lines 14-46, In other embodiments, however, when an authorization code is desired for supporting another, typically subsequent transaction, the control processor 40 defines the user account. Along these lines, it is noted that when the control processor 40 defines a user account, a new user account may be provided in connection with each authorization code, or in some instances, an existing user account may be utilized, such as by re- filling. In either instance, however, each user account is associated with a specific type of account, such as a specific calling/card plan or redemption merchant, and includes its defined value, whether the defined value begins at zero with the formation of a new user account or is at a defined amount already. The control processor 40 then adds to that defined value or selects a defined value in accordance with an amount defined at least by an authorized payment authority received from the transaction processor in connection with that user account. For example, if payments for point of sale purchases are not involved and a consumer's sole purpose is to obtain an appropriate authorization code for a new user account, or merely to add to an existing user account, a substantial component, if not all of the payment authority will usually be the value of the user account. In this regard, it is recognized that processing fees, service fees and the like may be deducted, such that a payment authority for a certain amount will not precisely correspond to the value added to the user account. Conversely, in connection with certain promotions, the value of the user account may be increased by an amount greater than the actual payment authority, such as in connection with an incentive plan where a payment authority of a certain larger amount entitles the consumer to a greater value increase to the user account (i.e. a $20 purchase gives $25 worth of credit).

As per claim 17, Arias discloses:

receiving, from a user device, a request to purchase a gift card, (Col. 13, lines 45-65: “In yet another embodiment of the present multi-function transaction processing system 10, the transaction that is facilitated by the authorization code may include a gift card purchase...it is recognized that one or more authorization codes may be provided to a consumer in connection with one or more payment authorities at the transaction terminal 20. In such an embodiment, the amount of the purchases of products or services that may be facilitated utilizing the authorization code is limited by the defined value of the user account associated with the authorization code... The remote transaction processor is structured to receive the authorization code from the user in connection with a purchase, and as an alternate means of payment for the purchase. For example, if a consumer desires to make an Internet purchase, the consumer will be able to communicate the authorization code to a participating merchant);

determining, based on information associated with the request, a limitation on a use of the gift card, the limitation including a purchasing power, (Col. 13, lines 54- 57, “In such an embodiment, the amount of the purchases of products or services that may be facilitated utilizing the authorization code is limited by the defined value of the user account associated with the authorization code...”; Col. 13, line 65-col. 14, line 3, “In this regard, the authorization code provided by the consumer may authorize a specific defined amount corresponding to the desired purchase or may authorize a number of purchases up to the defined value of the user account associated with the authorization code”); generating a digital gift card including the limitation, that is associated with the ad hoc account, ([0028] Once a Payee has registered as an ad hoc user, prepared an invoice to be sent to a Payor, and provided contact information for the Payor, the system can send the invoice to the Payor….An example of such an account could be a credit card account, a debit card account, a gift card account; Col. 13, line 65-col. 14, line 3, In this regard, the authorization code provided by the consumer may authorize a specific defined amount corresponding to the desired purchase or may authorize a number of purchases up to the defined value of the user account associated with the authorization code; Col. 14, lines 2-6, “as such, the control processor 40 is further structured to authorize the purchase in accordance with the authorization code”). 
Arias does not disclose the following limitation, however, Carlson et al discloses:
generating, based on the information and the limitation, an ad hoc account that has a level of security and anonymizes the information, (Carlson et al: [0026] Embodiments of the present invention further allow a Payee to register as an ad hoc user of the system. An ad hoc user of the system is not required to maintain an account on the system and the information provided to the system may be used for a single transaction only. For example, a Payee may register with the system as an ad hoc user and specify a transaction account to receive the funds that will be requested. Once the transaction is complete, and the funds have been received, the system can remove all of the information regarding the transaction, including from whom payment was requested, the contents of the invoice sent, and the transaction account into which funds were deposited;  [0028] Once a Payee has registered as an ad hoc user, prepared an invoice to be sent to a Payor, and provided contact information for the Payor, the system can send the invoice to the Payor….An example of such an account could be a credit card account, a debit card account, a gift card account… For example, a Payee may register with the system as an ad hoc user and specify a transaction account to receive the funds that will be requested. Once the transaction is complete, and the funds have been received, the system can remove all of the information regarding the transaction, including from whom payment was requested, the contents of the invoice sent, and the transaction account into which funds were deposited. This provides the Payee with an increased level of security and privacy because any of the information regarding the transaction is only stored as long as necessary to complete the transaction. Furthermore, as mentioned above, the Payee may have multiple transaction accounts and allowing a user to specify the account to receive funds on a per transaction basis…)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Carlson et al in the systems of Aria, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2, 3, 5, 11-13, 15, 16, 18-20 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Arias (US 7546947), and further in view of Carlson et al US 20100082467 A1), and further in view of Kargman (US 20090276347 A1)

As per claim 2, Arias does not disclose wherein an unsatisfaction of the limitation results in a declination of the purchase using the gift ticket.

However, Kargman discloses in [0017], If the received transaction number is not a valid number or if the transaction is outside the limits established for the number, the authorization request is declined. If the identification data does not agree with the identification data for this number, the transaction request may also be declined.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kargman in the systems of Aria, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Ass per claim 3, Arias does not disclose wherein the limitation includes an admission to an event. However, Kargman discloses in [0057] The holder of the temporary transaction number is able to perform financial transactions using the number, such as purchasing goods in a store, pay for admission to an event,

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kargman in the systems of Arias, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, Arias does not disclose wherein the limitation is displayed on the gift ticket.

However, Claim 11 of Kargman discloses “said temporary financial transaction number generator an output for outputting the temporary financial transaction number encoded with the limits”.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kargman in the systems of Arias, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 11, Arias does not disclose wherein the limitation is included on the gift card as at least one of a quick response code, a radio frequency identification code, or a bar code, but discloses a bar code scanner in (13).

However, Kargman discloses in [0007] The present invention provides a method and apparatus for generating a temporary financial transaction number and for use of a temporary financial transaction number to perform financial transactions. A user generates or obtains a temporary number that is authorized for purchases or costs within limits, wherein the limits are preferably set by the user. The user sets the limits and requests the temporary number. The temporary transaction number preferably incorporates the limits set by the user. The user, or a recipient of the number authorized by the user, presents the temporary number, as a number or as a machine readable code encoding the number,

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kargman in the systems of Arias, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, Arias discloses:

wherein the limitation includes a product for purchase, (Col. 1, lines 51-58, Typically, these conventional credit/debit card transaction terminals are linked to an affiliated service so as to provide for the approval of a particular transaction, thereby facilitating payment to the merchant. Such traditional transaction terminals are, however, limited to providing authorization for a particular purchase in lieu of a cash payment for products or services that are normally offered by the merchant).

As per claim 13, Arias does not disclose wherein the limitation includes an age restriction.

However, Kargman discloses in [0066] Limitations imposed on the temporary financial transaction number enable the user to limit risk. For example, a user may designate a dollar amount as the limit on the purchases possible against the temporary number, so that the user may, for example, more easily stay within a budget or avoid spur of the moment purchases. The user may provide the dollar limited number to a child so that spending by the child is controlled. The child may be sent to the store to purchase $25 in goods and the parent can provide a temporary number that limits the purchase amount to $25, or maybe $30 in case the items cost more than predicted, thereby ensuring against purchase of other items by the child, as well against lost of a credit card by the child.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kargman in the systems of Arias, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, Arias does not disclose wherein the gift card includes admission to an event.

However, Kargman discloses in [0057] The holder of the temporary transaction number is able to perform financial transactions using the number, such as purchasing goods in a store, pay for admission to an event,

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kargman in the systems of Arias, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 16, Arias does not disclose:

if a limitation on a category for the purchase for the level of security, associated with the gift card is violated, wherein the authorizing the purchase is in response to determining that the purchase is in the category.

However, Kargman discloses in ([0017], If the received transaction number is not a valid number or if the transaction is outside the limits established for the number, the authorization request is declined. If the identification data does not agree with the identification data for this number, the transaction request may also be declined)..

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kargman in the systems of Arias, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, Arias does not disclose:

wherein the gift card includes an admission to an event.

However, Kargman discloses in [0057] The holder of the temporary transaction number is able to perform financial transactions using the number, such as purchasing goods in a store, pay for admission to an event,).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kargman in the systems of Arias, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 19, Arias does not disclose wherein the limitation is displayed on the gift card.

However, Claim 11 of Kargman discloses “said temporary financial transaction number generator an output for outputting the temporary financial transaction number encoded with the limits”

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kargman in the systems of Arias, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 20, Arias does not disclose wherein the information includes a funding source for a  user associated with the user device is anonymous. However, Claim 11 of Kargman discloses “said temporary financial transaction number generator an output for outputting the temporary financial transaction number encoded with the limits”. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kargman in the systems of Arias, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 11/18/21, with respect to the 35 USC 101  rejection have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-5, and 7-20 has been withdrawn. 
Applicant's arguments filed 11/18/21 have been fully considered but they are not persuasive. 
Applicant does not agree with the Examiner’s 1032/103 rejections.  In particular, Applicant respectfully asserts that the cited references, alone or in combination, fail to teach or suggest at least the following limitations recited in amended claim 1, as amended as follows:
“Identifying a level of security for use of the gift ticket based on the ad hoc account;
determining, using ticket information obtained from the request received, whether the gift ticket is approved to perform a purchase associated with the transaction, wherein the determining is based in part on a limitation on the use of the gift ticket specified by the level of security; [and]
determining that the purchase satisfies the limitation on the use of the gift ticket specified by the level of security.”, Examiner has cited new reference Carlson et al: [0026], For example, a Payee may register with the system as an ad hoc user and specify a transaction account to receive the funds that will be requested. Once the transaction is complete, and the funds have been received, the system can remove all of the information regarding the transaction, including from whom payment was requested, the contents of the invoice sent, and the transaction account into which funds were deposited. This provides the Payee with an increased level of security and privacy because any of the information regarding the transaction is only stored as long as necessary to complete the transaction. Furthermore, as mentioned above, the Payee may have multiple transaction accounts and allowing a user to specify the account to receive funds on a per transaction basis..).

However, Examiner respectfully disagrees.  Examiner has cited new art, and has also re-evaluated prior art used and has made new citations.  For example, for the “identifying a level of security for use of the gift ticket based on the ad hoc account” limitation, Examiner has cited new art, Carlson et al [0026], which discloses providing an increased level of security and privacy based on a particular transaction account per transaction basis.  In addition, with regard to “determining, using ticket information obtained from the request received, whether the gift ticket is approved to perform a purchase associated with the transaction, wherein the determining is based in part on a limitation on the use of the gift ticket specified by the level of security”, Arias discloses in Col. 13, line 65-col. 14, line 3, authorizing up to the defined value of the user account associated with the authorization code”.  In combination with Carlson et al’s teaching of setting a level of security based on a particular account, the aforementioned limitation is disclosed.  With regard to determining that the purchase satisfies the limitation on the use of the gift ticket specified by the level of security”, as disclosed with regard to the previously mentioned limitation, in combination with Carlson et al’s teaching of setting a level of security based on a particular account, this limitation is disclosed.  
	Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
November 22, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628